FILED
                              NOT FOR PUBLICATION                           APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PLAMEN SIMEONOV SIMEONOV;                         No. 08-73429
MARIYANA VALCHEVA
SIMEONOVA,                                        Agency Nos. A098-156-809
                                                              A098-156-810
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Plamen Simeonov Simeonov and Mariyana Valcheva Simeonova, natives

and citizens of Bulgaria, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, Garrovillas v. INS, 156 F.3d 1010,

1013 (9th Cir. 1998), and grant in part and deny in part the petition for review, and

remand.

      Substantial evidence does not support the IJ’s adverse credibility

determination in that the IJ’s finding that Simeonov’s testimony was vague and

general is belied by the record, and the IJ failed to point to any specific and cogent

reason for disbelieving his testimony. See id. at 1013 (generalized statements that

do not identify specific examples of evasiveness or contradiction in the petitioner’s

testimony are insufficient to support an adverse credibility determination). Further

corroboration was therefore not required. See Kaur v. Ashcroft, 379 F.3d 876, 890

(9th Cir. 2004). Because it is apparent from the record that the IJ listed all

possible reasons to support an adverse credibility determination, we deem

Simeonov’s testimony to be credible. See Soto-Olarte v. Holder, 555 F.3d 1089,

1095 (9th Cir. 2009).

      The agency concluded that, assuming credibility, Simeonov failed to

establish past persecution because the harm he suffered did not rise to the level of

persecution. Simeonov testified that police beat him severely during one arrest,


                                           2                                     08-73429
that on another occasion police arrested, beat and detained him, his brother and his

father for several days without food or water, and that his father died as a result of

the beatings. He further testified that as a child, police forcibly removed Simeonov

and his family from their home on account of their Roma ethnicity. The record

compels reversal of the agency’s determination that the harm Simeonov suffered

did not rise to the level of persecution. See Guo v. Ashcroft, 361 F.3d 1194, 1203

(9th Cir. 2004) (“totality of circumstances” compelled finding of harm rising to the

level of persecution where petitioner was detained twice, was hit and kicked,

forced to do pushups, hit with an electric baton and beaten with a pole while tied to

a chair).

       Accordingly, we grant the petition with respect to petitioners’ claims for

asylum and withholding of removal, and remand to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam); Soto-Olarte, 555 F.3d at 1093-96.

       In light of this disposition, we do not reach the agency’s determinations

regarding changed country conditions and internal relocation.

       Substantial evidence supports the IJ’s determination that petitioners are not

entitled to CAT relief because they failed to demonstrate it is more likely than not

that they would be tortured by or with the acquiescence of the Bulgarian


                                           3                                    08-73429
government if they return to Bulgaria. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008). Accordingly, we deny the petition as to the CAT claim.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                          4                                08-73429